DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 February 2022 has been entered.

Drawings
The drawings were received on 23 September 2020.  These drawings are acceptable.

Election/Restrictions
Claim 25 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 22 May 2019.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As a result of amendment filed 17 February 2022, new claims 26-28 were added.  New claim 28 makes reference to “an inducible degreon”.  A review of the response finds assertions that support for amendments can be found in paragraph [0083] and original clam 2.  Neither of these locations has been found to provide support for this limitation.  Further, a text search of the original disclosure fails to find where applicant has used the term “degreon” in any context.  Given such, claim 28 is deemed to comprise new matter.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26- 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 26 and 27 are indefinite with respect to what constitutes “gRNA”. Acknowledgement is made of claim 6 providing a definition for the abbreviation.  However, neither claim 26 nor claim 27 depends from calm 6.
Claims 26-28 are indefinite with respect to what constitutes the metes and bounds of “stably integrated”.
Claim 27 is indefinite with respect to what constitutes the metes and bounds of “a Wnt-inducible gRNA.”
Claim 28 recites the limitation "the small molecule Shield 1" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 is indefinite with respect to just what constitutes the metes and bounds of both “an inducible degreon” and “the small molecule Shield 1”.  A text search of the as-filed disclosure fails to find where the term “degreon” has been used in any context.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Standard for Obviousness.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Attention is directed to In re Jung, 98 USPQ2d 1174, 1178 (Fed. Cir. 2011) wherein is stated:
There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement. “[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 rejection. Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence.” Chester, 906 F.2d at 1578 (internal citation omitted). As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the reference or references relied upon in a sufficiently articulate and informative manner as to meet the notice requirement of § 132. As the statute itself instructs, the examiner must “notify the applicant,” “stating the reasons for such rejection,” “together with such information and references as may be useful in judging the propriety of continuing prosecution of his application.” 35 U.S.C. § 132. 


Attention is directed to the decision in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007):
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

It is further noted that prior art is not limited to the four corners of the documentary prior art being applied.  Prior art includes both the specialized understanding of one of ordinary skill in the art, and the common understanding of the layman.  It includes “background knowledge possessed by a person having ordinary skill in the art... [A] court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1396.
Suggestion, teaching or motivation does not have to be explicit and “may be found in any number of sources, including common knowledge, the prior art as a whole or the nature of the problem itself’” Pfizer, Inc. v. Apotex, Inc. 480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) citing Dystar Textilfarben GMBH v. C. H. Patrick Co., 464 F.3d 1356 (Fed. Cir. 2006).

Holding
Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0170076 A1 (Dymecki) in view of US 2014/0041066 A1 (Carlson et al.), and US 2014/0031243 A1 (Cai et al.).

Rationale.
Dymecki discloses a method of producing site-specific recombination of DNA in a transgenic non-human mammal at chromosomal regions.  The method makes “use of site-specific recombinases such as Flp recombinase to accomplish in vivo recombination at engineered chromosomal FRT sites, thereby forming the basis of a genetic system to mark cell populations and lineages, as well as to activate, delete, mutate, or rearrange genes in vivo.”  (Emphasis added)
Dymecki, at paragraph [0012] teaches:
[0012] For example, site-specific recombinases may be used to activate expression of a tracer molecule to mark cell lineages. Factors that influence the determination of these cell lineages can be identified by analyzing these marked cells in the genetic background of various mutations, including mutations generated using the second recombinase system. Additionally, having access to two recombinase systems allows for efficient use of the first recombinase to generate a mutation, and the second recombinase to remove any selectable markers used in generating that mutation which, if left in place, would confound interpretation of the study. A second recombinase system is desired which exploits the ability of Flp recombinase to catalyze FRT-specific recombination in a transgenic non-human mammal which can be used alone or to expand the uses of the CrelloxP system.  (Emphasis added)

Dymecki, in paragraphs [0025] and [0027], teaches of being able to track changes in germline cells and offspring.  As stated therein:
[0025] A second embodiment of the invention is a process for in vivo genetic engineering using the transgenic non-human mammal. Flp recombinase activity is induced in a cell containing at least two Flp-recognition sequences at a level sufficient to catalyze site-specific recombination in the cell. This results in recombination between Flp-recognition sequences in the cell. The cell may be of germ line or somatic origin. If recombination occurs in a germ cell or a totipotent cell, offspring may be produced with a genome altered by the recombination event. A process for studying carcinogenesis and its treatment is provided by using Flp-mediated recombination to cause activation of an oncogene or inactivation of a tumor suppressor gene. Candidate compounds or compositions may be screened in such a process to identify candidates that act to promote carcinogenesis (i.e., a cancer promoter) or inhibit carcinogenesis (i.e., a cancer inhibitor). Similarly, Flp-mediated recombination in a transgenic non-human mammal may be used in a process of activating ectopic expression of a gene during development, inactivating expression of a gene at a specific time or in a specific tissue, or identifying a cell lineage by activation or inactivation of a gene. The gene may be a developmental gene, essential gene, cytokine gene, neurotransmitter gene, neurotransmitter receptor gene, oncogene, tumor suppressor gene, selectable marker, or histochemical marker.  (Emphasis added)

[0027] As used herein, a transgenic non-human mammal is a non-human mammal into which genetic material has been introduced with a recombinant nucleic acid. The introduced genetic material may become integrated into the genome of the non-human mammal, preferably stably- or excisably-integrated into a chromosome of the non-human mammal, and be transmitted through the germ line to a succeeding generation. Alternatively, the genetic material may be maintained as an episome or an artificial chromosome.

As evidenced above, Dymecki teaches of evaluating Flp recombinase activity in cells that comprise the Flp-recognition sequence (applicant’s scratchpads), and that the cells can be “a germ cell or totipotent cell, offspring may be produced with a genome altered by the recombination event”. The aspect of one producing “offspring… with a genome altered by the recombination event” speaks to the limitation of claim 1- 
characterizing, at one or more time points during the time period, a status of molecular
changes at each time point for the plurality of target sites in each genetic scratchpad in cells in the cell population, wherein the cells are intact or undisrupted, wherein at least one time point in the one or more time points is two or more cell cycle generations from the beginning of the time period[.]


The aspect that the sequences could be integrated into or be associate with a wide variety of genes is deemed to speak directly to there being a plurality of target sites- limitation of claim 1.
Dymecki, at paragraph [0049], teaches that the lineages may be traced by identifying the presence of these recognition sequences, and that such may be done by in situ hybridization.  The aspect of performing in situ hybridization is deemed to meet the limitations of establishing lineage information or a record of molecular events between cells, where the cells are “intact or undisrupted” (claim 1).  As disclosed therein:
[0049] In a mosaic or a chimeric transgenic non-human mammal, cells that have undergone site-specific recombination between Flp-recognition sequences may contain different numbers of Flp-recognition sequences. In mosaic or chimeric transgenic non-human mammals that have undergone Flp-mediated inversion of a second transgene flanked by Flp-recognition sequences in inverted repeat orientation, cell lineages may be traced by activation (e.g., transcription of the sense strand by a juxtaposed regulatory region) or inactivation (e.g., deletion or separation from a regulatory region) of the second transgene. The second transgene is preferably a histochemical marker for tracing cell lineages, but in situ hybridization of transcripts from the second transgene is a possible method of detecting gene expression. Histochemical markers or reporter genes include alkaline phosphatase, β-galactosidase, choramphenicol acetyltransferase, luciferase, green fluorescent protein, β-glucoronidase, or derivatives thereof (Wasserman and DePamphilis, 1993). For in situ hybridization, radioactive labels may be used, but non-radioactive methods using an enzymatic label as described above and avidin-biotin or digoxygenin-antibody interaction.  (Emphasis added)

The aspect of generating mutations in the chromatin of a cell so to allow for tracing of its lineage is deemed to meet a limitation of claims 1 and 20.  The aspect of using “site-specific recombinases may be used to activate expression of a tracer molecule to mark cell lineages” is also deemed to meet limitations of claim 7.  The aspect of performing in situ hybridization and that the probes can comprise a fluorescent label, is deemed to meet limitations of claims 2, 20, and 22.  The aspect of performing the method so to characterize “lineages” speaks to the cells having undergone one or more cell cycle generations.  Such is deemed to fairly suggest limitations of claims 9 and 10.  Also, the aspect of detecting transcripts via hybridization is also deemed to constitute generation of “a record of molecular events” (claim 1).
The aspect of incorporating a “Flp-recognition sequences” into the chromatin of the cell is deemed to meet a limitation of applicants “genetic scratchpad”.  
Dymecki, at paragraph [0178], teaches:
[0178] These examples demonstrate that Flp can serve as a tool to alter a mammalian genome in vivo. By employing Flp and another recombinase (e.g., Cre and site-specific recombinases cited in U.S. Pat. No. 5,434,066), it should be possible to engineer multiple recombination reactions (multiple gene activation or inactivation events) in a transgenic non-human mammal.  (Emphasis added)


Dymecki has not been found to teach incorporating “guide sequence that is recognized by a unique guide molecule” which is “a guide RNA” (claim 6); or is cleaved by the “Cas9 nuclease” (claim 8); or that there may be a plurality of different guide sequences (claims 18 and 19).  Similarly, Dymecki has not been found to teach the lengths of the guide molecules (claims 4 and 5).  Dymecki has not been found to teach the inclusion of a “barcode sequence”, much less the length of same (claims 14-17).
Carlson et al., teach alternative means for incorporating modifying sequences into cells.  As seen at paragraph [0047], one can employ guide sequences, e.g., guide RNA, which, once incorporated into a cell’s chromatin, can be modified by use of the Cas9 nuclease.  As stated therein:
[0047] For instance, DiCarlo et al. (Nucl. Acids Res. 41(5) (2013)) reported that the CRISPR-Cas components, Cas9 gene and a designer genome targeting CRISPR guide RNA (gRNA), showed robust and specific RNA-guided endonuclease activity at targeted endogenous genomic loci in yeast. Using constitutive Cas9 expression and a transient gRNA cassette, they showed that targeted double-strand breaks increased homologous recombination rates of single- and double-stranded oligonucleotide donors by 5-fold and 130-fold, respectively. In addition, co-transformation of a gRNA plasmid and a donor DNA in cells constitutively expressing Cas9 resulted in near 100% donor DNA recombination frequency. (Emphasis added)

Carlson et al., at paragraph [0048], teach:
[0048] And Cong et al. reported that CRISPR systems and associated Cas9 nucleases could be directed by short RNAs to induce precise cleavage at endogenous genomic loci in human and mouse cells. Cas9 were also converted into a nicking enzyme to facilitate homology-directed repair with minimal mutagenic activity. Finally, multiple guide sequences were capable of being encoded into a single CRISPR array to enable simultaneous editing of several sites within the mammalian genome, demonstrating easy programmability and wide applicability of the CRISPR technology.  (Emphasis added)

The aspect of using guide sequences (Cas9 gene) is deemed to meet the limitation of “guide molecule”, and the aspect of using CRISPR guide RNA (gRNA)” which is in turn acted upon by the Cas9 nuclease, is deemed to fairly meet limitations of claims 3-8.  The aspect of just how long the length of the guide sequence can be is deemed to constitute an obvious design choice for as seen in paragraph [0047], one is employing a “Cas9 gene and a designer genome targeting CRISPR guide RNA”.  
The aspect of one employing “multiple guide sequences” which in turn “enable simultaneous editing of several sites within the mammalian genome” are deemed to fairly suggest the use of any desired number of different guide sequences, and that the selection of just how many different guide sequences that one wishes to employ is simply a matter of an obvious design choice.  Given such, the above showing is deemed to meet limitations of claims 17-19.
Carlson et al., paragraph [0050], teach incorporation of a promoter.  As stated therein:
[0050] The target nucleic acid sequence can be operably linked to a regulatory region such as a promoter.


Carlson et al., have not been found to teach incorporating a molecular barcode, or the use of different fluorescent labels.

Cai et al., in their abstract, teach:
Methods and systems are provided for creating molecular barcodes or indicia for cellular constituents within single cells and for resolving such barcodes or indicia with super-resolution technologies such as super-resolution microscopy. By this approach, numerous molecular species that can be measured simultaneously in single cells. It has been demonstrated that multiple mRNA transcripts can be labeled with a spatially ordered sequence of fluorophores, and that barcodes can be resolved. In addition, alternative splicing events can be characterized by identifying and quantifying mRNA isoforms in an individual cell.

Cai et al., in paragraph [0007], teach:
[0007] In various embodiments, the invention teaches a method for characterizing one or more mRNA isoforms in a single cell, including: (i) creating a molecular barcode for each of said one or more mRNA isoforms in the cell, comprising: (a) providing two or more sets of two or more fluorophore-labeled oligonucleotide probes, wherein each set of probes are configured to hybridize with a specific region of one or more mRNA isoforms; and (b) hybridizing, within said cell, a quantity of said one or more mRNA isoforms with a quantity of said probes specific thereto, wherein each mRNA isoform that is hybridized with said fluorophore-labeled oligonucleotide probes emits two or more distinct signals, so as to create the molecular barcode; and (ii) resolving the molecular barcode, comprising resolving the signals emitted from the fluorophore-labeled oligonucleotide probes associated with each of said mRNA isoforms, using super resolution technology, wherein each emitted signal is a component of the barcode associated with said mRNA isoform, and wherein each mRNA isoform is associated with a distinct barcode, such that each mRNA isoform can be characterized. In certain embodiments, centroid fitting is used to determine spatial ordering of the fluorophore-labeled oligonucleotide probes. In some embodiments, the method includes quantifying one or more mRNA isoforms contained in a single cell, by counting the number of times each distinct barcode is detected. In some embodiments, each of the two or more sets of probes includes four or more fluorophore-labeled oligonucleotides. In some embodiments, the mRNA isoform is correlated with a gene associated with neuronal patterning or tumorigenesis. In some embodiments, the method further includes compressing the cell. In some embodiments, the method includes selecting said two or more sets of fluorophore-labeled oligonucleotide probes based upon a characteristic of said one or more mRNA isoforms, wherein said characteristic is selected from the group consisting of sequence, size, abundance level, activity level, two-dimensional structure, three-dimensional structure, and a combination thereof. In some embodiments, the cell is selected from the group consisting of a protist, a fungus, a plant cell, an animal cell, a mammalian cell, a mouse cell, a human cell, a cancer cell, a blood cell, a lymphocyte, an erythrocyte, a white blood cell, an epithelial cell, a pituitary cell, a gut or respiratory tract cell, a gland cell, a thyroid gland cell, a parathyroid gland cell, a adrenal gland cell, a muscle cell, a ciliated cell, an embryonic cell, a sensory transducer cell, a neuron, a glial cell, a lens cell, a kidney cell, a pigment cell, and a pancreatic cell. In some embodiments, the fluorophore is selected from the group consisting of fluorescein, rhodamine, Alexa Fluors, DyLight fluors, ATTO Dyes, and any analogs or derivatives thereof. In some embodiments, the super resolution technology is selected from the group consisting of Stimulated Emission Depletion microscopy (STEDM), Ground State Depletion microscopy (GSDM), Spatially Structured Illumination microscopy (SSIM), Photo-Activated Localization Microscopy (PALM), Fluorescence-PALM (FPALM), Stochastical Optical Reconstruction Microscopy (STORM), Fluorescence Imaging with One-Nanometer Accuracy (FIONA), and combinations thereof.  (Emphasis added)

Cai et al., teach of the variety of lengths of barcode sequences.  As seen at paragraph [0073]:
Creating Molecular Barcodes/Indicia 

[0073] As described above, an important aspect of creating a molecular barcode is the selection and creation of the probes that specifically recognize a target cellular constituent. As illustrated above, when the target cellular constituent is an mRNA transcript, the probes that are used to recognize and bind to the mRNA transcript are oligonucleotides, or "oligos." In some embodiments, the oligo probes are 10-mers or longer. In some embodiments, the oligo probes are 15-mers or longer. In some embodiments, the oligos are 20-mers or longer; 25-mers or longer; 30-mers or longer; 40-mers or longer; 50-mers or longer; 70-mers or longer; 100-mers or longer; 150-mers or longer; 200-mers or longer; 250-mers or longer; 300-mers or longer; 500-mers or longer; or 1,000-mers or longer.  (Emphasis added)

Cai et al., at paragraphs [0083] – [0086], teach:
[0083] It will be understood by one of skill in the art that indicia corresponding to longer, larger or more complex cellular constituents require more sophisticated combination of probes. For example, probes of longer oligonucleotides or more probes are needed to recognize and distinguish mRNA transcripts bearing similar sequences.

[0084] It will be understood by one of skill in the art that the current methods and systems can be applied to a combination of cellular constituents. For example, DNA, RNA and protein can be labeled and analyzed in one single experiment. 

[0085] One of skill in the art would also understand that length or size of probes will vary, depending on the target cellular constituents and purposes of the analysis. 

[0086] Labels are associated with the specific probes to allow them to emit signals that will be used in subsequence super resolution analysis. Any labels suitable for generating such signals can be used in the present invention. In some embodiments, the signals are generated by fluorophores. Fluorescent labeling, e.g., the process of covalently attaching a fluorophore to a probe that binds to a cellular constituent (such as a protein or nucleic acid) is generally accomplished using a reactive derivative of the fluorophore that selectively binds to a functional group contained in the target molecule.

Cai et al., in paragraphs [0088] and [0089], teach:
[0088] In some embodiments, labels of the present invention comprise one or more fluorescent dyes, including but not limited to fluorescein, rhodamine, Alexa Fluors, DyLight fluors, ATTO Dyes, or any analogs or derivatives thereof. 

[0089] In some embodiments, labels of the present invention include but are not limited to fluorescein and chemical derivatives of fluorescein; Eosin; Carboxyfluorescein; Fluorescein isothiocyanate (FITC); Fluorescein amidite (FAM); Erythrosine; Rose Bengal; fluorescein secreted from the bacterium Pseudomonas aeruginosa; Methylene blue; Laser dyes; Rhodamine dyes (e.g., Rhodamine, Rhodamine 6G, Rhodamine B, Rhodamine 123, Auramine O, Sulforhodamine 101, Sulforhodamine B, and Texas Red). 


The above showing is deemed to fairly suggest limitations of claims 12, 14-16, and 20-24.
In view of the above showing, it would have been obvious to one of ordinary skill in the art to have modified the method of Dymecki whereby one is not only detecting the presence of guide sequences, but that one can generate changes in target site of a cell’s chromatin by using a guide RNA that is recognized by Cas9 nuclease, and which would cleave the hybridized complex, therein creating a change in the target site.  It would also have been obvious to said ordinary artisan o have also incorporated the use of a barcode sequence into the target site for by doing such, one can have a plurality of different target sites, and that each can be cleaved as desired, and be detected by way of the combination of fluorescent signals.
In view of the well-developed state of the art, the detailed guidance provided, and the great interest in being able to trace lineages of cells and molecular events that occur therein, said ordinary artisan would have been amply motivated and would have had a most reasonable expectation of success.
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0170076 A1 (Dymecki) in view of US 2014/0041066 A1 (Carlson et al.), and US 2014/0031243 A1 (Cai et al.).

Response to argument
At pages 7-12 of the response of 17 February 2022, hereinafter the response, applicant’s representative traverses the rejection of claims 1-24 under 35 USC 103(a). At page 10 of the response said representative asserts:
Applicant submits that a person of ordinary skill in the art would recognize that Dymecki’s teachings cannot easily scale up to mark multiple cell populations as in the instant claims. See Declaration as filed, at 12. In order to track lineages across divisions, genomic changes need to accumulate stochastically and independently in different cells. Id. A comparison of the resulting mutations among distinct cells that enables the lineage tree and recorded events to be reconstructed. Id. at 13. Once the recombinases in Dymecki’s teachings have been activated, they cannot be used to reconstruct lineage trees within a marked population because the mutations/genomic changes do not occur continuously over multiple cycles. Id. Applicant submits that even using multiple guide RNAs, a person of ordinary skill in the art would recognize that Dymecki’s system does not have this capability. Id.

This contrasts the advantages of the “lineage tracing” method of the instant claims where
over a time period of multiple cell cycle generations, a plurality of molecular changes in one or more genetic scratchpads in a cell population is introduced rather than a single time point.

Applicant submits that it is surprising to find that the instant claims allow characterizing
lineage information by introducing over a time period of multiple cell cycle generations, a plurality of molecular changes in one or more genetic scratchpads in a cell population. Id. at 14. A person of ordinary skill in the art would understand that for the continuous recording and mutagenesis to occur, the mutation rate has to be sufficiently slow and controllable for each cell to accumulate random mutations. Id at 15. If the rate is too fast, then most genetic elements will be completely recombined in the first cell cycle. /d. See also Appendix A, Livet J. et al. Transgenic strategies for combinatorial expression of fluorescent proteins in the nervous system. Nature. 450, 56-62 (2007). This will lead to all cells containing the same mutational state and thereby rendering lineage reconstruction impossible. Id.

The above arguments, including the Declaration of Long Cai under 37 CFR 1.132, filed on 17 February 2022, have been considered and have not been found persuasive.  As noted above in the body of the rejection, starting at paragraph 26, Dymecki, in paragraphs [0025] and [0027], teaches of being able to track changes in germline cells and offspring.  As stated therein:
[0025] A second embodiment of the invention is a process for in vivo genetic engineering using the transgenic non-human mammal. Flp recombinase activity is induced in a cell containing at least two Flp-recognition sequences at a level sufficient to catalyze site-specific recombination in the cell. This results in recombination between Flp-recognition sequences in the cell. The cell may be of germ line or somatic origin. If recombination occurs in a germ cell or a totipotent cell, offspring may be produced with a genome altered by the recombination event. A process for studying carcinogenesis and its treatment is provided by using Flp-mediated recombination to cause activation of an oncogene or inactivation of a tumor suppressor gene. Candidate compounds or compositions may be screened in such a process to identify candidates that act to promote carcinogenesis (i.e., a cancer promoter) or inhibit carcinogenesis (i.e., a cancer inhibitor). Similarly, Flp-mediated recombination in a transgenic non-human mammal may be used in a process of activating ectopic expression of a gene during development, inactivating expression of a gene at a specific time or in a specific tissue, or identifying a cell lineage by activation or inactivation of a gene. The gene may be a developmental gene, essential gene, cytokine gene, neurotransmitter gene, neurotransmitter receptor gene, oncogene, tumor suppressor gene, selectable marker, or histochemical marker.  (Emphasis added)

[0027] As used herein, a transgenic non-human mammal is a non-human mammal into which genetic material has been introduced with a recombinant nucleic acid. The introduced genetic material may become integrated into the genome of the non-human mammal, preferably stably- or excisably-integrated into a chromosome of the non-human mammal, and be transmitted through the germ line to a succeeding generation. Alternatively, the genetic material may be maintained as an episome or an artificial chromosome.

As evidenced above, Dymecki teaches of evaluating Flp recombinase activity in cells that comprise the Flp-recognition sequence (applicant’s scratchpads), and that the cells can be “a germ cell or totipotent cell, offspring may be produced with a genome altered by the recombination event”. The aspect of one producing “offspring… with a genome altered by the recombination event” speaks to the limitation of claim 1- 
characterizing, at one or more time points during the time period, a status of molecular
changes at each time point for the plurality of target sites in each genetic scratchpad in cells in the cell population, wherein the cells are intact or undisrupted, wherein at least one time point in the one or more time points is two or more cell cycle generations from the beginning of the time period[.]  (Emphasis added)

Such is also in stark contrast with applicant assertions that “Once the recombinases in Dymecki’s teachings have been activated, they cannot be used to reconstruct lineage trees within a marked population because the mutations/genomic changes do not occur continuously over multiple cycles.”  Clearly, if the mutation is being passed on through germ cells as well as on to offspring, it must be occurring over multiple cell cycle generations.
The aspect that the sequences could be integrated into or be associate with a wide variety of genes is deemed to speak directly to there being a plurality of target sites- limitation of claim 1.
As noted in paragraph 32, above, Dymecki, at paragraph [0178], teaches:
[0178] These examples demonstrate that Flp can serve as a tool to alter a mammalian genome in vivo. By employing Flp and another recombinase (e.g., Cre and site-specific recombinases cited in U.S. Pat. No. 5,434,066), it should be possible to engineer multiple recombination reactions (multiple gene activation or inactivation events) in a transgenic non-human mammal.  (Emphasis added)

It is clear that the prior art of record teaches of modifying virtually any gene in any cell, including germline cells, and that the modification can be present not only through multiple rounds of cell division, but tissue in a non-human animal, and that the modification can be passed on to offspring.  By having cells with at least one mutation, and having guidance as to performing modification of other genes in the same cell(s) or organism, the selection of additional genes, cells/tissue, and number of modifications is arguably a matter of obvious design choice. 

At page 12 of the response said representative asserts:
“None of the cited references teach or suggest the instant claims.” (Emphasis in original)

The above argument has been considered and has not been found persuasive as none of the claims were rejected under 35 USC 102.  Rather, the claims were rejected under 35 USC 103.
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1-24 remain rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0170076 A1 (Dymecki) in view of US 2014/0041066 A1 (Carlson et al.), and US 2014/0031243 A1 (Cai et al.).

Conclusion
Objections and/or rejections which appeared in the prior Office action and which have not been repeated hereinabove have been withdrawn.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751. The examiner can normally be reached Monday to Thursday, from 6:30 AM to 5 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bradley L. Sisson/Primary Examiner, Art Unit 1634